Case 4:18-cv-01885-HSG Document 614-2 Filed 01/30/19 Page 1 of 2




                     Exhibit 2
                  Case 4:18-cv-01885-HSG Document 614-2 Filed 01/30/19 Page 2 of 2




In re Koninklijke Philips Patent Litigation, No. 18­1885 (N.D. California)
'Pickens, Robert S.' via 18­1886 <18­1886@cases.warrenlex.com>                                         Thu, Jan 24, 2019 at 2:56 PM
Reply­To: "Pickens, Robert S." <RSPickens@venable.com>
To: "Amy (warrenlex)" <amy@warrenlex.com>, Philips Prosecution Bar <PhilipsProsecutionBar@venable.com>, "Sharret, Jonathan M."
<JSharret@venable.com>, Christopher Holland <cholland@hollandlawllp.com>, Lori Holland <lholland@hollandlawllp.com>, Ethan Jacobs
<ejacobs@hollandlawllp.com>
Cc: HTC­PhilipsPerkinsService <HTC­PhilipsPerkinsService@perkinscoie.com>, MSFT­PhilipsTeam <MSFT­
PhilipsTeam@perkinscoie.com>, lucianchen <lucianchen@lcclegal.com>, "Ingchiu, W." <wingchiu@lcclegal.com>, "Song, Michael"
<michael.song@ltlattorneys.com>, Asus­Philips <Asus­Philips@alston.com>, "Acer.Philips­TKLGALL" <Acer.Philips­TKLGALL@tklg­
llp.com>, Roy Vice <viceroy@wc.com>, Warren Lex Acer Team <18­1885@cases.warrenlex.com>, Warren Lex ASUS Team <18­
1886@cases.warrenlex.com>


 Dear Erika,


 We are in receipt of your letter dated January 23, 2019.  We note that you have requested that Philips “provide by the
 end of the day [today] a list of the licenses that Philips may in its view argue to the jury, including for each the Bates
 range of the license as produced, the date of the agreement, and the licensee or licensees.”  While we cannot comply
 with your requested deadline, Philips expects to provide a disclosure that will satisfy your request tomorrow.


 We will respond to the remainder of your letter in due course, understanding that Magistrate Judge Laporte has asked for
 an update on the parties’ meet and confer progress with regard to this matter next week.


 Best,


 Robert S. Pickens, Esq. | Venable LLP
 t 212.218.2333 | f 212.218.2200  
 1290 Avenue of the Americas, 20th Floor, New York, NY 10104 

 RSPickens@Venable.com | www.Venable.com
